Citation Nr: 0402165	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  97-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for herpes 
encephalitis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran retired from active duty in February 1996 after 
having completed more than 20 years of active military 
service.

This matter is on appeal to the Board of Veterans' Appeals 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC)to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the stated issues may be reviewed on appeal.  

The record shows that the RO has referenced the VCAA in 
developing and adjudicating the veteran's appeal.  

However, the record does not contain any correspondence that 
explains the precise enhanced notice and duty to assist 
obligations, including the division of responsibilities 
between VA and the claimant in obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate a claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence the VA will obtain on his or her 
behalf.  See also Charles v. Principi, 16 Vet. App. 370 
(2002).

Recently clarified in Pellegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) this notice consistent with 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".  

While the claims folder has been in the possession of the 
Board, additional development was initiated in June 2002, to 
include examinations that were completed in October 2002.  
The reports of the examinations have been associated with the 
claims folder, as have other treatment records that the 
veteran identified.  The Federal Circuit has invalidated the 
regulatory provision found in 38 C.F.R. § 19.9 that allowed 
the Board to develop evidence on a claim in this manner.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (CAFC) held that Section 
19.9(a)(2) denied appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain a waiver of the 
right to initial RO review from the appellant.  

In view of this decision, and absence of an informed waiver, 
the evidence developed by the Board must initially be 
reviewed by the RO.  

Accordingly, the case is remanded to the VBA AMC for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any applicable legal precedent; 
particularly Pellegrini, supra. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002) and Quartuccio, supra. 

Such notice must inform the appellant 
about the evidence and information not of 
record that is necessary to substantiate 
his claims, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of this 
notification must be incorporated into 
the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e)(2003).

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The VBA AMC must also review the claims 
file to ensure that all new notification 
requirements and development procedures 
required by the VCAA and the implementing 
regulations are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 
38 C.F.R. § 3.159.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for allergic rhinitis, 
diabetes mellitus, a bilateral shoulder 
disability and herpes encephalitis in 
accordance with the applicable criteria.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations considered relevant to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


